DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 9/30/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 7, 8, 10, 12, 14-17, 19, 20, 22, 24, and 25 have been amended. 
The objections to the specification have been withdrawn, except as set forth below. 
The objection to claim 22 has been withdrawn. 
The rejections of claim 1-11, 14-19, and 22-25 under 35 U.S.C. 112(b) have been withdrawn, except as set forth below. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 14-15, filed 9/30/2021, with respect to the rejection(s) of claims 1-25 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection under 35 U.S.C. 112(a) is made in view of Applicant’s introduction of new matter into the claims. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0020[, line 7: “affect” (meaning “to act on or change someone or something”, see Merriam-Webster, “affect-vs-effect”, p. 2, included with PTO-892, attached) appears instead of “effect” (meaning “to cause to come into being” or “accomplish”, see Merriam-Webster, p. 3); thus, with “affect”, the sentence in question could be interpreted (by the public, a court, a person of ordinary skill in the art) to have the meaning: “Further, when a particular feature, structure, or characteristic is described in connection with an implementation, it is submitted that it is within the knowledge of one skilled in the art to act on or change such feature, structure, or characteristic in connection with other implementations whether or not explicitly described herein”; with “effect”, the sentence in question could be interpreted (by the public, a court, a person of ordinary skill in the art) to have the meaning: “Further, when a particular feature, structure, or characteristic is described in connection with an implementation, it is submitted that it is within the knowledge of one skilled in the art to accomplish such feature, structure, or characteristic in connection with other implementations whether or not explicitly described herein” or “Further, when a particular feature, structure, or characteristic is described in connection with an implementation, it is submitted that it is within the knowledge of one skilled in the art to cause such feature, structure, or characteristic to come into being in connection with other implementations whether or not explicitly described herein”.  Thus, with “affect” the sentence implies that the feature, structure, or characteristic is already in . 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 14-19, and 22-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant’s amendment introduces a feature “sample time frame” into claims 1-11, 14-19, and 22-25.  This feature is absent from the original claims and absent from the original specification, and therefore is new matter. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the difference" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Differencing two audio signals can be done in two different ways (if the signals are weighted with equal weights), with the results differing in sign. Hence, “a difference” would be appropriate. 
It is noted that claim 2 likewise raises this issue, and is to be addressed in the same way. 
Applicant’s claims include the term “audio value” or “audio values” (claims 12-21).  It is not clear from the specification whether these are amplitude values, frequency values, or phase values (all of which are properties of a signal, and each of which can be differenced with a corresponding value of a same-time or delayed signal); the specification further uses the terms “audio signal values” (paragraph [0042]), “audio values”, and “signal values” (paragraph [0043]), so that it is unclear whether these terms are distinct in meaning or synonymous, rendering claims 12-21 indefinite. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645